DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. The applicant’s citation of paragraph 31 does not explain how the “signal received” by the account server for identifying the group identification corresponding to the external device is related to the claim. The applicant has not pointed out how the claimed request is related to the signal received.  Paragraph 67 states that the request includes the “external device ID capable of identifying a first group external device” and paragraph 71 states that the processor may identify the group ID through the first group external device ID.  Neither the resolution of the group ID from paragraph 71 or the signal received by the account server in paragraph 31 are claimed.  At minimum, there is a step missing for how the server identifies what group the external device is a member of.  The applicant’s remarks do not address how the claimed invention performs the missing information step of identifying the first group of the external device.  The applicant needs to claim this essential step.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without somehow identifying, by the server, which group the external device that is making the request for a first type of data belongs to, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As shown in Figure 1, the external device interacts with the server directly.  This is what is also claimed.  There is no disclosure of how the server that receives the signal requesting a first type of data from a second group knows what group the device that is making the request is from.  That applicant has not made any disclosure that the request includes information identifying the first group that the external device belongs to and the applicant has not provided any disclosure of how the server would otherwise identify what group the external device belongs to.  This information is crucial to the practice of the invention because the determination of whether a data sharing agreement exists depends on the group of the external device being identified.  Paragraphs 65-69 show the format of the disclosed request which does not identify the group of the requesting device.  The applicant has disclosed a matrix in paragraphs 36-39 that shows the relationships between groups that is stored at the server that receives the request but there is not disclosure of how the server takes the identity of the requesting device and determines what group the device is in so that the matrix can then be used.  Paragraph 71 states that it happens without actually disclosing how.  Paragraph 31 states that the server 100 may include an account server for identifying a group identification (ID) corresponding to the external device through a signal received from the external device.  However, there is no further explanation of what this signal might be.  There is no disclose of how the “signal received” referenced in paragraph 31 corresponds to the request detailed in paragraphs 65-69.  The applicant defines groups as either pertaining to companies or countries.  It is not readily apparent from the disclosure or the state of the art what techniques would be used to determine the relationship between a requesting device and a company or country.  Even if it was assumed that one of ordinary skill would recognize that an account server such as that in paragraph 31 could hold such information, there is not disclose how the “signal received” in paragraph 31 would correlate to the format of the request disclosed.  It is not clear what information the “signal received” conveys to decipher the group or how the signal relates to the claimed request.  If the applicant’s invention were using an account server and such techniques are known, it is still not clear how such an account server would be incorporated with the claimed invention because the claimed request and the “signal received” are not conceptually the same.  At minimum the applicant’s invention is missing an essential step of obtaining the signal that is used to by the account server to identify the group.  However, there is not disclosure of how this is done.  The applicant’s disclosure places the burden of developing such a technique on those skilled in the art trying to make or use the applicant’s invention.  Such a burden leads to a conclusion of lack of enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  It is not clear how the server knows what group the external device is a member of in order to determine information about a data sharing agreement between groups.  See the rejection based on 35 USC section 112(a) above.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The prior art was not found to teach or suggest the steps of first identifying whether a data agreement allows for sharing and then if it does, allowing a user of the second group to authorize the use of the data in the manner claimed.  However, the claims are not indicated as allowable because the applicant is missing an essential step disclosed in paragraph 31 and 71 of where the processor takes the requested user ID and uses it to resolve a group ID by way of an account sever that presumably stores the group ID correlating to the user ID.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442